IN THE
                        TENTH COURT OF APPEALS



                               No. 10-21-00290-CV

                       IN RE RHONDA LEE COUGOT


                              Original Proceeding

                         From the County Court at Law
                            Walker County, Texas
                            Trial Court No. 9276PR

                         MEMORANDUM OPINION

      Relator’s Petition for Writ of Mandamus filed on November 5, 2021 is denied.

Relator’s Motion for Emergency Stay is dismissed as moot.



                                       MATT JOHNSON
                                       Justice


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied; motion dismissed
Opinion delivered and filed November 10, 2021
[OT06]